—Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: When Special Term struck this case from the Trial Calendar pursuant to 22 NYCRR 1024.8 and permitted discovery to continue, it effectively placed the parties in a pre-note-of-issue status. By striking the case from the calendar, the note of issue and nonjury demand also fell. Therefore, the court erred when it conditioned restoration "as a non-jury cause”. The order of *992restoration pursuant to 22 NYCRR 1024.13 (c) requires a new note of issue and statement of readiness to be filed. The function of the note of issue and certificate of readiness is to give assurance that only those cases ready for trial are on the Trial Calendar; hence all pretrial procedures must be completed or waived (Mazzara v Town of Pittsford, 30 AD2d 634). A jury demand may be served on the filing of a new note of issue (Fleischer v Institute for Research, 52 AD2d 828). (Appeal from order of Supreme Court, Erie County, Mintz, J.—strike note of issue.) Present—Dillon, P. J., Callahan, Denman, Pine and Schnepp, JJ.